The Caldwell & Orkin Funds, Inc. 5185 Peachtree Parkway, Suite 370 Norcross, GA 30092-6541 August 29, 2016 VIA EDGAR Securities and Exchange Commission F Street, NE Washington, DC 20549 Re: The Caldwell & Orkin Funds, Inc. File No. 33-35156 Dear Sir or Madam: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust, effective August 29, 2016, do not differ from those filed electronically in the Post-Effective Amendment No. 40 on August 26, 2016. Sincerely, /s/Abigail Murray Abigail Murray Secretary
